Citation Nr: 0126915	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-25 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1955.  The veteran served in Korea from December 
1954 to September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for  
PTSD. 

In September 2001, the veteran testified before the 
undersigned Board member at the RO in St. Louis, Missouri.  A 
copy of the hearing transcript has been associated with the 
claims file. 


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA) became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.



VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

The veteran contends that he has PTSD as a result of his 
active service in Korea.  More specifically, he maintains 
that he was assigned to the 7th Infantry Division Artillery 
Headquarters close to the Korean demilitarized zone.  He 
contends that his unit was on "Red Alert" during the spring 
of 1955, that enemy MIG 17's flew into his unit's territory 
and that it was his duty to make sure that the machine guns 
were functional.  The RO has not attempted to verify the 
veteran's alleged service stressors.

VA and private treatment records, dating from 1955 to 2000, 
reflect that the veteran was first diagnosed as having PTSD 
in the late 1990's.  These same treatment reports also 
reflect diagnoses of bipolar disorder, generalized anxiety 
disorder and major depression.  In reports, submitted by the 
veteran's private physician, D. Caruso, M.D., dated in 
January and February 2000, it was noted that he had been 
treating the veteran since July 1999.  Dr. Caruso indicated 
that over the years, the veteran had been seen by three 
psychiatrists and that he had been diagnosed as having 
generalized anxiety disorder and PTSD.  Dr. Caruso concluded 
that the veteran's generalized anxiety disorder had made him 
more susceptible to PTSD, and that his PTSD was the result of 
his military service in Korea.  However, the diagnoses of 
PTSD contained in the claims file are based upon a history of 
unverified stressors and are, therefore, inadequate.  See 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Therefore, the 
Board believes that the veteran should be afforded a current 
VA psychiatric examination.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of 
psychiatric treatment, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  The RO should request that the 
veteran provide additional information 
containing specific details of the 
claimed stressful in-service events. This 
information should include dates, places, 
detailed descriptions, units of service, 
duty assignments, as well as the names, 
ranks, units of assignments and any other 
identifying information concerning any 
other individuals involved in any claimed 
stressful event.

3.  The RO should then review the claims 
file and prepare a summary of all claimed 
stressors. This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD Form 214 and 
all service personnel records should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
7798 Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.
4.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or in-service stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
RO should so state in its report.  The 
RO's report should be added to the claims 
file.

5.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, but should include 
PTSD subscales.  In determining whether 
the veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports by the USASCRUR and/or the 
RO may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressors detailed in the 
USASCRUR's or the RO's reports are 
responsible for that conclusion.  The 
examiner should disassociate any 
symptomatology which is part and parcel 
of any other diagnosed psychiatric 
disorder from the currently diagnosed 
PTSD. The claims file must be made 
available to the examiner for review.  A 
complete rationale for all opinions 
expressed must be provided in a 
typewritten report. 

6.  The RO should review the VA 
psychiatric examination to verify that 
any diagnosis of PTSD was based on the 
verified history of in-service stressors.  
If the examiner relied upon a history 
that is unverified, that examination 
report must be returned as inadequate for 
rating purposes.  See Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

7.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with 38 U.S.C.A. § 5103A (West 
Supp. 2001) and 66 Fed. Reg. 45,620, 
45,630-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).   

8.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



